United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3448
                                    ___________

United States of America,                *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Tina Blair,                              *
                                         *
              Appellee.                  *
                                    ___________

                              Submitted: June 11, 2008
                                 Filed: July 7, 2008
                                  ___________

Before MELLOY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       On February 2, 2006, Tina N. Blair was stopped by law enforcement, who
found .09 grams of methamphetamine in her purse. A jury convicted her of
possession of a controlled substance under 21 U.S.C. § 844(a). The district court
sentenced her to three years probation. The government appeals the sentence as
illegal. Having jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(b)(1), this
court reverses.

      Blair was previously convicted (in 1993) of conspiracy to distribute cocaine.
With an offense level 4, and a criminal history category II, Blair’s guideline range for
the current offense was calculated as15 days to six months. The government argued
for an upward departure of 8 levels, to a range of 15 to 21 months. Blair requested
probation and no fine. The district court suspended Blair’s sentence, imposing three
years probation, and no fine. The court explained that probation would allow Blair
to complete her drug treatment program, and require “intense drug screening.”

      [T]he biggest problem here is if I give her any kind of sentence, she just
      gets one year of supervised release and she’s done. Now, I accept
      [Blair’s] position that when she’s on probation she can quit using drugs,
      so I’m going to keep her from using drugs for three years and put her on
      probation . . . . [I]f she violates, I then have available the remaining time
      of the three years to send her to prison, 36 months minus how long she
      goes until she violates . . . .

       The government asserts that the sentence of probation is illegal, because 21
U.S.C. § 844(a) sets a statutory minium of 15 days imprisonment. This is a question
of statutory construction, reviewed do novo. See United States v. Sturdivant, 513
F.3d 795, 803 (8th Cir. 2008).

      21 U.S.C. § 844(a) states:

      Any person who violates this subsection may be sentenced to a term of
      imprisonment of not more than 1 year, and shall be fined a minimum of
      $1,000, or both, except that if he commits such offense after a prior
      conviction under this subchapter or subchapter II of this chapter, or a
      prior conviction for any drug, narcotic, or chemical offense chargeable
      under the law of any State, has become final, he shall be sentenced to a
      term of imprisonment for not less than 15 day but not more than 2 years,
      and shall be fined a minimum of $2,500. . . .

(emphasis added). Probation would normally be permitted under the sentencing
guidelines because Blair’s offense level and criminal history place her in Zone A of
the Sentencing Table. See U.S.S.G. § 5B1.1(a)(1). Here, however, the statute of


                                          -2-
conviction requires a minimum sentence of 15 days, and a $2,500 fine. 18 U.S.C. §
844(a). This is the lowest sentence authorized. See United States v. Leppa, 469 F.3d
1206, 1208 n.1 (8th Cir. 2006); United States v. Collins, 340 F.3d 672, 683 (8th Cir.
2003); U.S.S.G. § 5B1.1(b)(2) (probation not authorized where the statute of
conviction expressly precludes probation); U.S.S.G. § 5G1.1(c)(2) (sentence may be
imposed anywhere within the guidelines range so long as it is not less than the
statutory minimum).

       Further, 21 U.S.C. § 884(a) prohibits suspension of the minimum sentence. 21
U.S.C. § 844(a) (“The imposition or execution of a minimum sentence required to be
imposed under this subsection shall not be suspended or deferred.”). Although the
district court’s goals may be laudable, the sentence is illegal.

      The district court’s sentence is vacated, and the case remanded for resentencing.

                       ______________________________




                                         -3-